DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are amended. Claims 1-20 are pending and have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Examiner calls Page 2 of 15 “p. 2” and Page 3 of 15 “p. 3”. All line numbers start from the top of the page in parentheses unless indicated otherwise.

	
Claim 1 recites the limitation “for each level decision” in lines 7-8 (p. 3). This limitation is unclear to Examiner. For purposes of examination, Examiner interprets this claim as if it had omitted the word “level”.
Claim 1 recites the limitations “a rule engine” in line 4, “the rules engine” in line 11, and “the rule engine” in line 2 from the bottom. It is unclear whether these limitations refer to the same or different engine. For purposes of examination, these limitations are interpreted as referring to the same rule engine.

	
Claim 8 recites the limitation “for each level decision” in lines 15-16 (p. 5). This limitation is unclear to Examiner. For purposes of examination, Examiner interprets this claim as if it had omitted the word “level”.
Claim 8 recites the limitation “a rule engine” in both line 5 from the top and line 2 from the end, and it recites “the rules engine” in line 12. It is unclear whether these limitations refer to the same or different engine. For purposes of examination, these limitations are interpreted as referring to the same rule engine.

	Claim 15 recites the limitations:
Claim 15 recites the limitation “for each level decision” in line 9 (p. 8). This limitation is unclear to Examiner. For purposes of examination, Examiner interprets this claim as if it had omitted the word “level”.
Claim 15 recites the limitation “a rule engine” in both line 8 from the top and line 2 from the end, and it recites “the rules engine” in line 15. It is unclear whether these limitations refer to the same or different engine. For purposes of examination, these limitations are interpreted as referring to the same rule engine.

The term "completeness" in claim 1, line 15 (p. 2) and line 1 (p. 3), claims 5-6, line 1, claim 8, lines 6 and 9 (p. 5), claim 12, line 1, claim 13, line 2, claim 15, line 19 (p. 7) and line 1 (p. 8), and claims 19-20, line 1 is a relative term which render the claims indefinite. The term "completeness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Completeness” is a term of degree, as discussed in MPEP § 2173.05(b)(I.). For examining purposes, Examiner interprets completeness in a ruleset as covering all scenarios This interpretation is adapted from the logical checks for completeness described in “An Approach to Verifying Completeness and Consistency in a Rule-Based Expert System” to Suwa et al., p. 18.
The term "consistency" in claim 1, line 15 (p. 2) and line 6 (p. 3), claims 5-6, line 2, claim 8, lines 6 and 14 (p. 5), claims 12-13, line 2, claim 15, line 19 (p. 7) and line 7 (p. 8), and claim 19, line 1, and claim 20, line 2 is a relative term which render the claims indefinite. The term "consistency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Consistency” is a term of degree, as discussed in MPEP § 2173.05(b)(I.). For examining purposes, Examiner interprets consistency in a ruleset as a one-to-one relationship between rules and scenarios. This interpretation is adapted from the logical checks for consistency described in “An Approach to Verifying Completeness and Consistency in a Rule-Based Expert System” to Suwa et al., pp. 17-18.

The term "invalid" in claims 3, 10, and 17, line 3 of each claim, is a relative term which renders the claim indefinite.  The term "invalid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be “Invalid” is a subjective term, as discussed in MPEP § 21073.05(b)(IV.). For examining purposes, Examiner interprets “invalid” as having one or more conflicts.

The term "arbitrary" in Claims 6, 13, and 20, line 2 of each claim, is a relative term which renders the claim indefinite.  The term "arbitrary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Arbitrary” is a subjective term, as discussed in MPEP § 21073.05(b)(IV.). For purposes of examination, Examiner interprets “arbitrary” to mean “conflicting”.
In Claims 6, 13, and 20, it is unclear to Examiner the antecedent of the limitation “which have conflicting outcomes”, under the broadest reasonable interpretation of the claim. For purposes of examination, Examiner interprets this phrase to refer to the arbitrary rules.
	
The term "arbitration" in Claims 7 and 14, line 1 of each claim, is a relative term which renders the claim indefinite.  The term "arbitration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Arbitration” is a subjective term, as discussed in MPEP § 21073.05(b)(IV.). The term “arbitration” is described in the abstract of US 20140164311 A1 to Junker et al.: “The arbitration rules override the rules that are in conflict for the cases which have conflicting decisions.” For purposes of examination, Examiner interprets “arbitration” as having the meaning given by Junker.
In Claims 7 and 14, line 2 of each claim, it is unclear to Examiner whether “that has a higher priority than existing rules” refers to “an arbitration rule” or “conflicting cases” under the broadest reasonable interpretation of the claim. For purposes of examination, Examiner interprets it as referring to an arbitration rule.

Claims 2-7, Claims 9-14, and Claims 16-20 are rejected for failing to cure the deficiencies of respective independent claims 1, 8, and 15 upon which they depend. Claims 7 and 14 are also rejected for failing to cure the deficiencies of respective claims 6 and 13 upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1 
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
extracting, from a ruleset that includes a plurality of decision tables that define rules for making a specific decision by a rule engine… , an initial domain of values for each decision within the ruleset;  (finding an initial domain of values for each decision within the ruleset.)
computing,… based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that is currently present in the hierarchical structure that, for each decision, contains options for the decision that are attainable by making lower-level decisions in the hierarchical structure that have increasingly reduced domains starting from a lowest level decision to obtain a constrained hierarchical structure for making the decision by the rule engine which (reducing the initial domain of values to a reduced domain of values.)
propagating… each of the reduced domain of values upwards in the hierarchical structure; (Bringing the reduced domain of values to a higher level of the hierarchical structure.)
determining… a completeness and consistency for each decision based on the propagation by deriving a set of missing rules (Determining that the ruleset is complete and consistent.)
[determining] a place within the hierarchical structure for inserting each missing rule of the set of missing rules (Determining a place within the hierarchical structure for inserting each missing rule.)
the determining including: performing a completeness analysis by generating a set of potential missing cases from the plurality of decision tables using constraint solving techniques and (Generating a set of potential missing cases.)
evaluating the set of potential missing cases based on the reduced domain of values to obtain only those missing cases that satisfy limitation constraints corresponding to the reduced domain of values (Evaluating the set of potential missing cases.)
[the determining including:] performing a consistency check based on the plurality of decision tables for all values used to make the specific decision for each level decision in the constrained hierarchical structure to detect an existence of conflicting decisions and evaluating detected conflicted decisions based on the reduced domain of values to eliminate consideration of detected conflicted decisions that cannot arise within the reduced domain of value (Detecting an existence of conflicting decisions and evaluating the detected conflicted decisions)
obtaining… the specific decision to a set of real-world cases using the rule engine that applies the hierarchical rule-based decision policy (Performing the previous steps to a set of cases. A rule engine is part of the mental process and not an additional element.)


Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim includes the following additional element:
using at least one computer device 
The computer device is recited at a high level of generality (i.e., performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.04(d)(I) and 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer device element is mere instructions to apply the exception using generic components under MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (Creating a hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset.)

Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph (Constructing a limited ruleset application constraint graph.)
and filtering out values from the initial domain that are invalid based on with the limited ruleset application constraint graph. (Discarding values from the initial domain that are inconsistent with the limited ruleset application constraint graph.)
The mental processes given in parentheses which may be reasonably performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(Computing (i.e., determining), based on the reduced domain of values, one or more missing cases.)
The mental processes given in parentheses which may be reasonably performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 5.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Making a list of missing rules.)
The mental processes given in parentheses which may be reasonably performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(Making a list of arbitrary rules.)
The mental processes given in parentheses which may be reasonably performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein an arbitration rule, which decides conflicting cases and that has a higher priority than existing rules, is associated with a case having at least one conflicting decision. (Making a list of arbitration rules wherein an arbitration rule is associated with a case having at least one conflicting decision.)
The mental processes given in parentheses which may be reasonably performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIMS 8-14 are product claims which recite the same features as Claims 1-7, respectively. Claims 8-14 are rejected for the reasons set forth in the 35 U.S.C. 101 rejections of claims 1-7, respectively.

CLAIMS 15-20 are system claims which recite the same features as Claims 1-6, respectively. Claims 15-20 are rejected for the reasons set forth in the 35 U.S.C. 101 rejections of claims 1-6, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guild et al. (U.S. 20110054860 A1), in view of Suwa et al. (“An Approach to Verifying Completeness and Consistency in a Rule-Based Expert System”). See PTO-892 filed 08/16/2021 for citations for both references.

Regarding CLAIM 1, Guild teaches: A method for optimizing a hierarchical rule-based decision policy, the method comprising:
extracting, from a ruleset… using at least one computer device, an initial domain of values for each decision within the ruleset; (Per ¶ [0038], the initial domain of values consists of the measures for the lower city level and measure for the higher regional level. Computer device is taught by computer system 900 in ¶ [0083], line 1.)
computing, using the at least one computer device based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that is currently present in the hierarchical structure that, for each decision, contains options for the decision that are attainable by making lower-level decisions in the hierarchical structure that have increasingly reduced domains starting from a lowest level decision to obtain a constrained hierarchical structure for making the decision by the rules engine which constrains each decision by a domain; (This limitation is taught  in the middle of ¶ [0058] by the sentences starting with “The aggregation rules” and ending with 
propagating, using the at least one computer device, each of the reduced domain of values upwards in the hierarchical structure; (This limitation is taught  in the middle of ¶ [0058] by the sentences starting with “The aggregation rules” and ending with “predetermined parameters.”)
…
obtaining the specific decision to a set of real-world cases using the rule engine that applies the hierarchical rule-based decision policy. (¶ [0038], last 4 lines.)
	However, Guild does not explicitly teach: a ruleset that includes a plurality of decision tables that define rules for making a specific decision by a rule engine
determining, using the at least one computer device, a completeness and consistency for each decision based on the propagation by deriving a set of missing rules and a place within the hierarchical structure for inserting each missing rule of the set of missing rules, the determining including:
performing, using the at least one computing device, a completeness analysis by generating a set of potential missing cases from the plurality of decision tables using constraint solving techniques and evaluating the set of potential missing cases based on the reduced domain of values to obtain only those missing cases that satisfy limitation constraints corresponding to the reduced domain of values; and  
performing, using the at least one computing device, a consistency check based on the plurality of decision tables for all values used to make the specific decision for each level decision in the constrained hierarchical structure to detect an existence of conflicting decisions and evaluating detected conflicted decisions based on the reduced domain of values to eliminate consideration of detected conflicted decisions that cannot arise within the reduced domain of values; and  	
that includes a plurality of decision tables that define rules for making a specific decision by a rule engine (A decision table includes the description of Rule 75 at the end of p. 18, col. 2. Since there is a plurality of rules, as seen by the rule set at the top of Fig. 1 on p. 20, it can be concluded that there is a plurality of decision tables. Finally, “a rule engine” is taught by ONCOCIN on p. 18, col. 2, first paragraph).)
determining, using the at least one computer device, a completeness and consistency for each decision based on the propagation by deriving a set of missing rules and (Suwa discloses Logical Checks for Consistency and Logical Checks for Completeness from page 17, col. 2 to page 18, col. 1. FIG. 1 (p. 20) and FIG. 2 (p. 21) detail the determination steps to check for completeness and consistency as they were defined on pages 17 and 18. Suwa p. 19, bottom of col. 1 discloses a procedure for a rule-checker program which results in the missing rules of Fig. 2. Logical Checks for Completeness also discusses detecting missing rules. The “computer device” is taught by computer system in the last line of p. 16, col. 2.)
deriving a place within the hierarchical structure for inserting each missing rule of the set of missing rules, the determining including: (A hierarchical structure includes the structure of the data where the rules can be applied. Missing rules C4 and C8 as shown in Fig. 2.)
performing, using the at least one computing device, a completeness analysis by generating a set of potential missing cases from the plurality of decision tables using constraint solving techniques and evaluating the set of potential missing cases based on the reduced domain of values to obtain only those missing cases that satisfy limitation constraints corresponding to the reduced domain of values; and (Taught by p. 18, col. 1, ‘Logical Checks for Completeness – missing rules’, and where a “domain of values” is taught by the situations. . The “computer device” is taught by computer system in the last line of p. 16, col. 2.)
performing, using the at least one computing device, a consistency check based on the plurality of decision tables for all values used to make the specific decision for each level decision in the constrained hierarchical structure to detect an existence of conflicting decisions and evaluating detected conflicted decisions based on the reduced domain of values to eliminate consideration of detected conflicted decisions that cannot arise within the reduced domain of values; and (Taught by p. 17, col. 2 ‘Logical Checks for Consistency – conflict’, and where a “domain of values” include the situations. The “computer device” is taught by computer system in the last line of p. 16, col. 2.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have implemented a rule engine, performed a completeness analysis and a consistency check of Guild’s hierarchy, and found a place for each missing rule in Guild’s hierarchy, using Suwa’s teachings, with a motivation to verify Guild’s hierarchy is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1, line 3: “The process of verifying… current research.”)

	Regarding CLAIM 2, the combination of Guild and Suwa teaches: The method of claim 1, 
Guild teaches: further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (The broadest reasonable interpretation of this limitation is that the hierarchy levels contain any type of natural language. Taught by ¶ [0019], lines 4-9.) 

Regarding CLAIM 3, the combination of Guild and Suwa teaches: The method of claim 1, 
Guild teaches: wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph and (Interpreted as Guild’s hierarchy including city levels from Guild ¶ [0058], by the sentences starting with “The aggregation rules” and ending with “predetermined parameters.”)
filtering out values from the initial domain that are invalid based on the limited ruleset application constraint graph. (Interpreted as Guild’s hierarchy with the city levels aggregated into regional levels from Guild ¶ [0058], by the sentences starting with “The aggregation rules” and ending with “predetermined parameters.”)

Regarding CLAIM 4, the combination of Guild and Suwa teaches: The method of claim 1,
Guild teaches: computing based on the reduced domain of values missing cases (Taught in middle of ¶ [0058] by the sentences starting with “The aggregation rules” and ending with “predetermined parameters.” A reduced domain of values includes Guild’s hierarchy with the city levels aggregated into regional levels.)
However, Guild does not explicitly teach: further comprising computing, based on the reduced domain of values, one or more missing cases.
But Suwa teaches: further comprising computing, based on the reduced domain of values, one or more missing cases. (Suwa’s Fig. 1 discloses in the table with column titles Evaluation to Combinations that the missing cases comprise the combinations C4 and C8, which have no rules). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suwa’s system into the combination of Guild and Suwa’s system by following the procedure of Suwa’s rule-checker program (Suwa p. 19, middle of col. 1), with a motivation to prepare for generating a list of missing rules.

Regarding CLAIM 5, the combination of Guild and Suwa teaches: The method of claim 4,
However, Guild does not explicitly teach: determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases.
determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (On p. 21, Fig. 2 discloses generating a list of missing rules for combination C4).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suwa’s system into the combination of Guild and Suwa’s system by generating a list of missing rules with a motivation to verify Guild’s system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1)

Regarding CLAIM 6, the combination of Guild and Suwa teaches: The method of claim 1,
However, Guild does not explicitly teach: wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules, which have conflicting outcomes.
	But Suwa teaches: wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules, which have conflicting outcomes. (On p. 20, Fig. 1 discloses, in Summary of Comparison, “Conflict exists in combination(s): C6 (RULE600 RULE069)”)
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suwa’s system into the combination of Guild and Suwa’s system by implementing listing conflicting rules with the motivation to verify the system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1)

CLAIMS 8-13 are computer program product claims that have the same features as method claims 1-6, respectively. Claims 8-13 are rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claims 1-6, respectively.
CLAIMS 15-20 are system claims that have the same features as method claims 1-6, respectively. Claims 15-20 are rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claims 1-6, respectively.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guild et al. (U.S. 20110054860 A1), in view of Suwa et al. (“An Approach to Verifying Completeness and Consistency in a Rule-Based Expert System”), and further in view of Junker et al. (US 20140164311 A1). See PTO-892 filed 08/16/2021 for all references.

Regarding CLAIM 7, the combination of Guild, Suwa, and Junker teaches: The method of claim 6,
However, neither Guild nor Suwa explicitly teaches: wherein an arbitration rule is associated with a case having at least one conflicting decision.
But Junker teaches: wherein an arbitration rule, which decides conflicting cases and that has a higher priority than existing rules, is associated with a case having at least one conflicting decision. (Junker discloses in the abstract: “The arbitration rules override the rules that are in conflict for the cases which have conflicting decisions.” Junker para. [0099] discloses: “This layer of arbitration rules resolves all the conflicts among the original rules.”)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated Junker’s arbitration rule into Guild and Suwa’s system with the motivation to verify the system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1)

CLAIM 14 is a computer program product claim that has the same features as method claim 7. Claim 14 is rejected for the reasons set forth in the 35 U.S.C. 103 rejection of claim 7.

Response to Arguments
Examiner herein responds to Applicant’s remarks and claim amendments filed 11/16/2021.
Objections to the Claims: The objections to the claims are withdrawn due to the claim amendments.

Claim Rejections under 35 U.S.C. § 112(a) (Remarks, p. 11): Applicant’s arguments have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Claim Rejections under 35 U.S.C. § 112(b) (Remarks, pp. 11-12): Applicant's arguments have been fully considered but they are not persuasive.
Regarding the indefinite terms “completeness” and “consistency” in claims 1, 5-6, 8, 12-13, 15, and 19-20, the rejections of these claims are maintained. The amended portion of the independent claim of performing a completeness analysis and a consistency check do not define what is meant by “completeness” and “consistency”. The rejections are maintained. 
Regarding the indefinite term “inconsistent” in claims 3, 10, and 17, the rejections of these claims are withdrawn because the term was deleted from the claims. 
	Regarding the indefinite terms “arbitrary” in claims 6, 13, and 20 and “arbitration” in claims 7 and 14, the rejections of these claims are maintained because the amended portions of these claims fail to limit the scope of the terms. The amend portions are indefinite themselves.

Claim Rejections under 35 U.S.C. § 101 (Remarks, pp. 12-16): Applicant's arguments have been fully considered but they are not persuasive. In the middle of p. 14 and at the end of p. 15, Applicant argues inter alia, automated development of optimized decision engines that can decide large volumes of cases in a consistent way. This argument is not persuasive because the claims do not recite any of automation nor deciding large volumes of cases. The claims may reasonably be performed in one’s mind under the BRI of the claims. Even if automation were necessary to process a large volume of cases, claims can recite a mental process even if they are claimed as being performed on a computer. See MPEP 2106.04(a)(2), subsection III, part C.

Claim Rejections under 35 U.S.C. § 103 (Remarks, pp. 16-18): Applicant's arguments have been fully considered but they are not persuasive. 
Responding to the argument in the first paragraph, the broadest reasonable definition of a “decision table” includes Rule 75 in Suwa, p. 18, col. 2. 
Responding to the argument in middle paragraph on p. 17, the office is not required to reject every claim limitation using a single reference. Although Guild does not explicitly recite a rules engine, Suwa does recite a rules engine. Claim 1 is obvious under Guild in view of Suwa. 
Responding to the arguments from the end of page 17 to page 18, the Office is not required to reject every claim limitation using a single reference. Guild teaches generating reduced domains of values while Suwa teaches performing a completeness analysis and a consistency check on a domain of values, the values being Suwa’s scenarios. Claim 1 is obvious under Guild in view of Suwa. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Junker et al. (US 20150170069 A1) discusses a method for transforming an original set of rules into a resulting set of generalized rules in a rule management system.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127